— Order, Supreme Court, New York County (Blangiardo, J.), entered January 11,1982, which denied the motion to dismiss the complaint for failure to state a cause of action (CPLR 3211, subd [a], par 7), reversed, on the law, without costs, and the motion granted. The complaint stated that the plaintiff had maintained a policy of medical insurance covering members of his immediate family, including his former wife. The plaintiff asked the defendant insurer to split the medical policy to maintain family coverage, but to do it individually for his ex-wife. He protested what seemed to be an increase in the annual premium, but the express terms of the policy contain a reservation to increase the applicable premium on a class basis. For failure to pay the increased premium, the policy was canceled although the insurer was willing to hold the disputed amount in escrow pending resolution of the matter. The plaintiff sought damages for mental anguish, pain and suffering, and punitive damages. Under the circumstances, there was no cause of action for tort damage or for punitive damages (Marvex Processing & Finishing Corp. v Allendale Mut. Ins. Co., 91 Misc 2d 683, affd without opn 60 AD2d 800), nor was a contract cause of action pleaded. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Bloom, JJ.